DETAILED ACTION

Applicant's submission filed on 6/16/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claims 1 & 15: 
The limitation, “an axis extending away from the light source,” lacks support in the original disclosure.  The original disclosure including the drawings does not disclose any axis that extends away from the light source.
The limitation, “wherein the axis extends perpendicularly away from a center of a planar face of the light source through which the light is emitted,” lacks support in the original disclosure.  Only Figure 1, which is a prior art, seems to disclose a planar face of a light source.  However, Figure 1 is NOT indicated to be incorporate into the invention.  Even if somehow Figure 1 is incorporated into the invention, neither Figure 1 nor any description discloses ‘the axis extends perpendicularly away from a center of a planar face.’ (Emphasis added.)  
Applicant argues, “In this case, the Applicant's Fig. 1 clearly shows an LED chip 12 that has a planar face, from which an axis can extend….  Based on the above, the Applicant's figures clearly support "an axis extending perpendicularly away from a center of a planar face of the light source."”  The applicant, at best, provides a support only for “a planar face of the light source.”  Applicant fails to provide any support, in the original disclosure, for ‘a center of a planar face’ and ‘the axis extends perpendicularly away from a center.’  The applicant seems to gloss over the lack of support for the limitation ‘a center of a planar face,’.  The lack of disclosure about any axis that extends away from the light source, let alone an axis that can extend from a planar face of an LED chip, was mentioned above.  But additionally, the applicant speculates, without pointing to any evidences in the original disclosure, that an axis can extend from a planar face of an LED chip 12.  A mere speculation cannot support the position that the applicant had possession of the claimed limitation.
The limitation, “at least one planar face that intersects the axis,” lacks support in the original disclosure.  Applicant argues, “based on the location of the internal cavity 225 in Fig. 2D, a person of skill in the art would understand that an axis extending from an LED or other light source placed within the cavity will pass though the face 240. A marked-up version of the Applicants Fig. 2D illustrates one example of this.”
The surface (240) in Figures 2A and 2D are neither described to be planar (i.e. of, relating to, or lying in a plane) in the specification nor presented to be unambiguously planar in the drawings.  A little slant on the corner of the surface (240) in Figures 2A and 2D (indicated by an allow) is noticed as a potential indication of the corner being bent or curved resulting in the surface being non-planar.
   
    PNG
    media_image1.png
    460
    423
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    380
    389
    media_image2.png
    Greyscale

Even assuming that a surface (240) in Figures 2A and 2D are planar and also assuming that the axis extends perpendicularly away from a geometric center of a planar face of the light source (which the examiner is not conceding), there is no disclosure that the surface (240) intersect such axis.
Applicant had presented a marked up Fig 2D as a supporting evidence in the original disclosure for “at least one planar face that intersects the axis,” reproduced below:

    PNG
    media_image3.png
    445
    408
    media_image3.png
    Greyscale

Applicant marked up the drawing to present the light source axis in a straight up direction apparently based on the location of the internal cavity 225 in Fig. 2D and the claim language describing the axis, i.e. ‘wherein the axis extends perpendicularly away from a center of a planar face of the light source through which the light is emitted,’ notwithstanding the stated noncompliance of the claim language describing the axis.
According to the specification, the cavity houses LED chip, which is not shown.  Because the LED chip inside the cavity is neither shown in the drawing nor described with sufficient structural detail with respect to the cavity in the specification, the light source axis being in a straight up direction from the cavity is not supported.  
However, even if the above marked up drawing to present the light source axis in a straight up direction is fully supported (which the examiner does not concede), even the drawing does not quite support the axis passing though the face 240.  According to the drawing, the axis seems to be passing right next to the edge of the face 240 instead of actually passing though the face 240.
Claims 2-4, 7, and 16-21 are non-compliant at least due to non-compliant base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 15: The limitation, “a center of a planar LED face,” is indefinite.  A definition of a center is “the middle point of a circle or sphere, equidistant from every point on the circumference or surface.”  The disclosure does not exclude the possibility that the face can be in a shape other than a circle.  Thus, based on the above definition of the term, “center,” “a center of a planar LED face,” is indefinite because the face can be in a shape other than a circle.  Examiner recommends the terms, centroid or geometric center in place of the term, “center.”
Claims 2-4, 7, and 16-21 are indefinite at least due to indefinite base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smits (US 20060102914 A1).
Re Claim 1: Smits discloses 
a lighting device comprising:
a light source (fig 8: 10) emitting light having a first bandwidth; and 
a single optic device (fig 8: 62) coupled directly to said light source, 
wherein said single optic device is a homogeneous structure that is asymmetric  (p23: non-symmetrical lenses) around an axis extending away from the light source and that filters the light emitted from the light source having a preselected subrange of wavelengths within said first bandwidth to generate a first filtered light (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red., p62) and said single optic device exclusively determines a shape of all of said light emitted from the light source (Examiner: The lens 62 (in fig 8), by its shape, shapes all of said light emitted.),
wherein the axis extends perpendicularly away from a center of a planar face of the light source (figs 20, 37, & 38, abst: center axis) through which the light is emitted, 
wherein the homogenous structure defines a plurality of faces arranged at oblique angles to one-another (figs 19, 21, & 22, fig 40), the plurality of faces including: 
at least one planar face that intersects the axis and is configured as a total internal reflection ("TIR") lens (p83: The surface patterns of FIGS. 19 and 21-23 may be configured (e.g., by changing the surface angles) to create any light pattern. Holographic structures, TIR, and other patterns may be formed. p110: a total internal reflection (TIR) portion 208.), and
at least one curved face (fig 40: curved face of 206), and 
wherein the plurality of faces are configured to deliver a maximum luminous intensity of the light emitted from the light source at an angle extending from the light source and between the planar face of the light source and the axis (fig 20, 37, & 39, abst, p77: the peak intensity occurs within 50-80 degrees p98: The peak light emission (Ipeak) for each LED die occurs within 50-80 degrees off the center axis (normal), as shown in FIG. 37. A range between 70-80 degrees is preferred. p110: a peak intensity within 50-80 degrees).
Re Claim 2: Smits discloses that the lighting device recited in claim 1, wherein said subrange of wavelengths comprises light having wavelengths in the range from 435nm to 500nm (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light)).
Re Claim 3: Smits discloses the lighting device recited in claim 1, wherein said single optic device shifts light from within a first predetermined wavelength range to light within a second predetermined wavelength range and said first predetermined wavelength range includes light having wavelengths within said preselected subrange of wavelengths (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red.).
Re Claim 15: Smits discloses 
a luminaire comprising: 
at least one LED (fig 8: 10) that emits light in a first range of wavelengths; and
a filtering optic (fig 8: 62) coupled directly to said at least one LED, 
wherein said filtering optic is a single homogeneous structure that shifts light in a first subrange of said first range of wavelengths to light having wavelengths in a second subrange of wavelengths different than said first subrange (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red., p62) and at the same time,
wherein said filtering optic further exclusively determines a shape of all of said light emitted from said LED (Examiner: The lens 62 (in fig 8), by its shape, determines a shape of all of said light emitted.), and
wherein said filtering optic is asymmetric (p23: non-symmetrical lenses) around an axis of the filtering optic that extends perpendicularly away (figs 20, 37, & 38, abst: center axis) from a center of a planar LED face of the at least one LED,
wherein the light emitted from the at least one LED passes through the planar LED face, 
wherein the homogenous structure defines a plurality of faces arranged at oblique angles to one-another (figs 19, 21, & 22, fig 40), the plurality of faces including: 
at least one planar face that intersects the axis and is configured as a total internal reflection ("TIR") lens (p83: The surface patterns of FIGS. 19 and 21-23 may be configured (e.g., by changing the surface angles) to create any light pattern. Holographic structures, TIR, and other patterns may be formed. p110: a total internal reflection (TIR) portion 208.), and 
at least one curved face (fig 40: curved face of 206), 
wherein the plurality of faces are configured to deliver a maximum luminous intensity of the light emitted from the at least one LED at an angle extending from the at least one LED and between the planar LED face of the light source and the axis of the filtering optic (fig 20, 37, & 39, abst, p77: the peak intensity occurs within 50-80 degrees p98: The peak light emission (Ipeak) for each LED die occurs within 50-80 degrees off the center axis (normal), as shown in FIG. 37. A range between 70-80 degrees is preferred. p110: a peak intensity within 50-80 degrees).
Re Claim 17: Smits discloses the luminaire recited in claim 15 wherein said first subrange of wavelengths is between 400 and 500 nanometers and each wavelength in said second subrange is greater than or equal to 500 nanometers (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red.).
Re Claim 21: Smits discloses the lighting device recited in claim 1, wherein the light source emitting light having the first bandwidth is a first light source; and wherein the single optic device coupled directly to said first light source is a first single optic device, the lighting device further comprising:
a second light source emitting light having a second bandwidth; and
a second single optic device coupled directly to said second light source, 
wherein said second single optic device is an asymmetric (p23: non-symmetrical lenses) homogenous structure that filters the light emitted from the second light source having a preselected subrange of wavelengths within said second bandwidth to generate a second filtered light and said second single optic device exclusively determines a shape of all of said light emitted from the second light source (figs 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Bailey (US 20120020092 A1).
Re Claim 4: Smits discloses that the lighting device recited in claim 1, wherein said single optic device is an optic made of a material into which a filtering agent is disposed (p62: the phosphor powder may be mixed with the liquid silicone so as to become embedded in the lens 62) prior to forming the single optic device and said filtering agent filters said light having a preselected subrange of wavelengths (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red.).
However, Smits does not disclose that said optic device is a free-form optic device.
Bailey however discloses that said optic device is a free-form optic device (p51: freeform-shaped lenses for shaping the emission pattern from the package.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Bailey’s teaching in the Smits’ device for the maximum degree of freedom and flexibility for designing optic devices.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Pas (US 20100001660 A1).
Re Claim 7: Smits discloses the lighting device recited in claim 1.
However, Smits does not disclose that said preselected subrange of wavelengths corresponds to a range of wavelengths that damage or otherwise deteriorate one or properties of a food product when absorbed by said food product.
Pas discloses that said preselected subrange of wavelengths corresponds to a range of wavelengths that damage or otherwise deteriorate one or properties of a food product when absorbed by said food product (p6: a minimum of, or absence of infrared and ultraviolet radiation promoting deterioration or discolouring of food products).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas in the device of Smits for the purpose of preventing food degradation.
Re Claim 18: Smits discloses the luminaire recited in claim 15.
However, Smits does not disclose that said luminaire is installed to illuminate food products.
Pas discloses luminaire installed to illuminate food products (p46: An adjusted light colour may also affect the attractiveness of the product presentation, as is the case with the known red-coloured light for meat products.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas in the device of Smits for the purpose of presenting food under lighting that enhances the appearance of the food.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Yamakawa (US 20140036499 A1).
Re Claim 16: Smits discloses the luminaire recited in claim 15, wherein a step comprises shifting light in said first subrange to said second subrange.
However, Smits does not disclose that an amount of luminous flux in said second subrange is greater than before after said step.
Yamakawa however discloses that an amount of luminous flux in a second subrange is greater than before after a step (fig 3, fig 5, p74: Blue light emitting LED chips each having a light emission peak wavelength of 450 nm were prepared….  p76: FIG. 3 shows a result obtained by measuring the light emission spectrum of the bulb-type white light source in Example 1 according to total luminous flux measurement using an integrating sphere in conformity with JIS-C-8152.  FIG. 5 shows (P(LAMDA)xV(LAMDA))/(P(LAMDAmax1)xV(LAMDAmax1)) in Example 1, which is obtained by using the spectral luminous distribution V(LAMDA) in FIG. 1. Note that LAMDAmax1 in Example 1 is 574 nm.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Yamakawa’s teaching in the device of Smits for the purpose of producing a more natural white light.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Deurenberg (US 20080290251 A1).
Re Claim 19: Smits discloses that the luminaire recited in claim 15.
However, Smits does not disclose that at least one non-filtering optic coupled to at least one new LED different than said at least one LED, wherein said non-filtering optic emits light in said first range of wavelengths; and a controller configured to control whether the at least one new LED is energized to emit light.
Deurenberg however discloses that at least one non-filtering optic (fig 2: 14c) coupled to at least one new LED (16c in fig 2) different than said at least one LED, wherein said non-filtering optic emits light in said first range of wavelengths (p36: the emission from the intrinsic blue LED light source 14c); and a controller (fig 2 : 33) configured to control whether the at least one new LED is energized to emit light.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Deurenberg’s teaching in the device of Smits for the purpose of creating stable white light.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) modified by Deurenberg (US 20080290251 A1) in view of Pas (US 20100001660 A1)
Re Claim 20: Smits modified by Deurenberg discloses the luminaire recited in claim 19 wherein said luminaire is installed to illuminate one or more objects, wherein light is emitted by said filtering and non-filtering optics.
However, Smits modified by Deurenberg does not disclose one or more objects that are sensitive to specific wavelengths of light and said controller is configured to minimize an amount of light emitted by said optics in said specific wavelengths.
Pas discloses one or more objects that are sensitive to specific wavelengths of light and said controller is configured to minimize an amount of light emitted by said optics in said specific wavelengths (p6: a minimum of, or absence of infrared and ultraviolet radiation promoting deterioration or discolouring of food products,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas’ teaching in the device of Smits modified by Deurenberg for the purpose of preventing food degradation.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in part and moot due to new ground of rejection in part.
With regard to the applicant’s arguments about claim rejections under 35 USC § 112, detailed responses have been incorporated into the above relevant section, Claim Rejections - 35 USC § 112.
For the art-based rejections, rejections were made with newly cited relevant portions of the Smits (US 20060102914 A1).  The recitations of the relevant portions of the Smits have been incorporated into the above section, Claim Rejections - 35 USC § 102.

Conclusion                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/Examiner, Art Unit 2887             

/THIEN M LE/Primary Examiner, Art Unit 2887